



CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is entered into as of the 12th day
of October, 2007, by and between Longwei Petroleum Investment Holding Limited,
No. 30 Guanghau Avenue, Wan Bailin District, Taiyuan City, Shanxi Province,
China 030024, a Colorado corporation (“Longwei”) and Ms. Yan Wang, 800 Yan Chang
Zhong Road, Shanghai, China, 200072 (“Consultant”) with reference to the
following:  

       

RECITALS




Consultant agrees to be engaged and retained by Longwei upon the terms and
conditions set forth herein.




A.

Identifying Merger or Acquisition Candidates;




B.

Assisting in negotiating terms and conditions with the merger candidate and
providing Longwei with an acceptable Agreement.




C.

Assistance with completing the steps necessary for the merger to be listed on
the OTC Bulletin Board.




It shall be expressly understood that Consultant shall have no power to bind
Longwei or any other parties in respect of which Consultant is providing direct
or indirect services under this Agreement to any contract or obligation or to
transact any business in any such party’s name or on behalf of any such party in
any manner.  It is further   understood that Consultant’s role shall be advisory
only and Longwei shall have discretion to accept or reject the advice or
recommendations of Consultant hereunder.




1.

Term.

The term of this Agreement shall commence on the date hereof    and continue for
a term of one year.




2.

Compensation and Fees.

The engagement fee payable to Consultant shall be one percent minus equally
deducted shares for stock promotion of the total amount of  common stock issued
to Longwei, or 750,000 shares  minus equally deducted shares for stock
 promotion by the merged company once the merger transaction is completed and
the merged company is trading on the OTC Bulletin Board. This stock will be
restricted until a registration statement is filed and approved.
                           




3.

Exclusivity and Performance.

Consultant acknowledges and agrees that      

confidential information proprietary to Longwei obtained during its engagement
shall not be, directly or indirectly, disclosed without the prior express
written consent of Longwei unless and until such information is otherwise known
to the public generally, or is otherwise not secret and confidential.




4.

Independent Contractor.

In its performance hereunder, Consultant and his agents shall be an independent
contractor. Consultant shall complete the services required hereunder according
to his own means and methods of work, shall be in the exclusive charge and
control of Consultant and not subject to the control or supervision of Longwei,
except as to the results of the work.




This Agreement shall be governed by the laws of the State of Colorado.




- 1 -




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereunder have entered into this Agreement on
the date first written above.







LONGWEI PETROLEUM INVESTMENT  

CONSULTANT

HOLDING LIMITED

A Colorado Corporation                                              







By: /s/ John Ballard, President

        

 

By: /s/ Ms. Yan Wang




         

 

 



















- 2 -


